department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc intl b05 tl-n-3608-00 uilc internal_revenue_service national_office field_service_advice memorandum for cc lm fsh har b attn matthew root from jeffrey dorfman chief branch office of associate chief_counsel international cc intl b05 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer parent x and y llc state country x treaty year date date date date rate rate amount amount amount amount amount amount amount amount tl-n-3608-00 issue sec_1 whether a u s subsidiary is entitled to deduct interest_expense under sec_163 when the recipient of the payment a foreign_corporation that owns all the stock of the u s subsidiary reports the payment as a dividend on its foreign_income_tax return whether the foreign corporation’s transfer of an existing promissory note to its u s subsidiary in exchange for a new note and the deemed issuance of stock of the u s subsidiary causes the u s subsidiary to recognize income conclusion sec_1 the inconsistent characterization of the payment by the u s subsidiary and its parent while relevant is not a controlling factor in determining whether the u s subsidiary may deduct the payment under sec_163 based on the facts provided the u s subsidiary has not taken a position invoking the substance of a transaction that is contrary to its form and thus has not disavowed the form of the transaction it has chosen further at present the doctrine_of the duty_of_consistency does not apply because the u s subsidiary has not taken a position in one year and a contrary position in a later year after the limitations_period has run in that first year the foreign corporation’s transfer of an existing promissory note to its u s subsidiary in exchange for a new note and the deemed issuance of stock of the u s subsidiary does not cause the u s subsidiary to recognize income or gain facts taxpayer is a domestic wholly owned subsidiary of parent a canadian corporation during the year at issue x and y two canadian subsidiaries of parent formed llc a limited_liability_company under the laws of the state of new york and contributed amount to llc llc’s business was financing the operations of taxpayer and taxpayer’s domestic subsidiaries on or about date of year llc loaned taxpayer amount the note that taxpayer gave to llc old note bore interest at rate which was compounded and payable semi- annually and the principal_amount was to be paid in full on or before date six years after date also on date of year taxpayer loaned a total of amount to three of its subsidiaries all of which executed notes with the same terms as the note between llc and taxpayer except for the principal_amount of each of the three loans tl-n-3608-00 during year taxpayer accrued interest payments of amount to llc and llc accrued the same amount in interest_income during this year llc distributed_amount to its partners x and y on date of year x and y were liquidated into parent as a result parent owned a percent membership interest in llc the law of state permits the existence of single member limited_liability companies the single member llc did not elect to be treated as a corporation for u s tax purposes according to llc’s final u s partnership return the liquidation caused the technical_termination of llc resulting in a deemed_distribution of all of llc’s assets to parent upon termination llc’s assets which consisted of the loan receivable with a face_amount of amount and a receivable for accrued but unpaid interest of amount were distributed to parent on the same date parent contributed in a purported sec_351 transaction its percent ownership_interest in llc to taxpayer in exchange for stock in taxpayer with a fair_market_value of amount and a new note with a face value of amount new note which was slightly less than the face value of the old note except for the principal_amount many of the terms of the old and new loans were the same for example both notes accrued interest at rate per year compounded and payable semi-annually both matured in six years and both had the same terms with respect to prepayment and events of default on an unidentified date after taxpayer issued the new note taxpayer paid parent amount the note’s face_amount of which amount was purportedly interest it is unclear whether taxpayer’s payment was made in year or a later taxable_year under the treaty taxpayer withheld at rate on the interest payment on its year u s return taxpayer claimed an amount deduction parent however reported this payment as a deductible dividend rather than interest_income for country x tax purposes taxpayer stated that under country x law parent cannot report on its country x tax_return interest_income earned by a limited_liability_company rather parent is treated as having sold shares in llc and the excess of the selling_price over basis is treated as a dividend up to the amount of the limited_liability company’s undistributed surplus taxpayer also stated that parent was entitled to claim a deduction under a country x provision similar to the u s dividends received deduction to the extent that the dividend paid_by a non- country x payor taxpayer and received by a country x corporation parent i sec_1 the fsa request notes that taxpayer has inconsistently identified the transferee of the llc interest as parent in some instances and parent’s foreign parent in others and that taxpayer has made varying representations concerning the value of the new note while the amount shown on the note itself was amount a date letter from taxpayer represents that the amount was amount and taxpayer’s year return states that the note’s fair_market_value was amount tl-n-3608-00 paid out of exempt surplus and the country x corporation owns at least rate of the voting_stock of the non-country x payor law and analysis a whether the service may disallow taxpayer’s interest_deduction based on the inconsistent characterization of the payment by taxpayer and parent disavowal of form in general the substance rather than the form of a transaction governs for federal_income_tax purposes 324_us_331 293_us_465 however courts have long recognized that a taxpayer is free to structure his transactions as he chooses but once having done so must accept the consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted the case law recognizes that taxpayers are advantaged by having both the power to structure transactions in any form they choose and the access to the facts that reflect the underlying substance the service on the other hand is disadvantaged because it does not have direct access to such facts accordingly the commissioner must be allowed to rely on representations made by taxpayers in their returns and to evaluate tax consequences based on such disclosures for this reason the courts have generally subjected taxpayers to a heightened standard of proof among other requirements before permitting them to disavow the form they chose and have the transaction taxed in accordance with substance see eg 641_f2d_376 5th cir 99_tc_561 fnma v commissioner 90_tc_405 aff’d 896_f2d_580 d c cir cert_denied 499_us_974 87_tc_1417 aff’d 896_f2d_580 d c cir little v commissioner tcmemo_1993_281 65_tcm_3025 aff’d 106_f3d_1445 9th cir you have asked us whether taxpayer is subject_to this heightened standard of proof based on the facts provided taxpayer has not disavowed the form it originally chose it characterized the amount that it received from parent as a loan the new note taxpayer treated the amount payment to parent as interest_withholding at rate under the applicable treaty and claiming an interest_expense_deduction for such payment we do not know whether taxpayer also treated the payment as interest for financial reporting purposes the fact that the counterparty taxpayer’s parent characterized for country x tax reporting purpose sec_2 the field has not requested chief_counsel_advice with respect to any issues regarding the application of sec_163 tl-n-3608-00 the same payment as a dividend rather than interest is not sufficient for us to conclude that taxpayer disavowed its form thus the heightened standard of proof does not apply here duty_of_consistency related to the principle that a taxpayer cannot generally disavow its chosen form the judicial doctrine_of the duty_of_consistency prevents a taxpayer from taking one position in one year and a contrary position in a later year after the limitations_period has run in that first year the duty_of_consistency applies when the taxpayer made a representation or reported an item for u s income_tax purposes in one year the commissioner acquiesced in or relied on that representation or report for that year and the taxpayer attempts to change that representation or report in a subsequent year after the statute_of_limitations has expired with respect to the year of the representation or report and the change is detrimental to the commissioner 854_f2d_755 5th cir spencer medical associates automotive ventures inc v commissioner tcmemo_1997_130 73_tcm_2309 aff’d 155_f3d_268 4th cir the first element is present as taxpayer has characterized the payment to parent as interest on its tax_return however the second and third elements are absent with respect to the tax years at issue the commissioner has not yet acquiesced or relied on taxpayer’s representation and the statute_of_limitations has not yet expired without an audit of those tax years taxpayer has also not yet attempted to change this representation in a subsequent year after the statute_of_limitations has expired with respect to the year of the representation thus the duty_of_consistency doctrine does not presently apply b whether parent’s transfer of an existing promissory note to taxpayer in exchange for a new note and the deemed issuance of stock of taxpayer results in taxable_income or gain to taxpayer taxpayer does not recognize cancellation_of_indebtedness_income from parent’s transfer of the old note to taxpayer in exchange for the new note and the deemed issuance of stock of taxpayer sec_61 of the code provides that gross_income includes income from the discharge_of_indebtedness see 284_us_1 generally a debtor realized discharge_of_indebtedness income to the extent the fair_market_value of property or the amount of money given in satisfaction of a debt is less than the face_amount of the indebtedness that is canceled adjusted for unamortized premium or discount we assume that the purported debt is debt in fact as we do not have facts represented that clearly suggest otherwise tl-n-3608-00 if a debtor discharges an unsecured liability by transferring appreciated capital assets there is deemed to be a sale_or_exchange of the transferred property and the debtor realizes capital_gain or loss on this transaction measured by the difference between its adjusted_basis in the property and the face_amount of the liability discharged however if the debtor discharges its liabilities by issuing new stock or an obligation in place of the old obligation an entirely different situation is presented in substance there has been no cancellation of the old obligation but merely a continuation or substitution of the liability in a new form a use of a new debt_instrument to discharge debt sec_108 provides generally that for purposes of determining discharge_of_indebtedness income a debtor is treated as having satisfied a debt with an amount of money equal to the issue_price of a new debt where the debtor issues a new debt_instrument in satisfaction of the old debt_instrument sec_108 provides that for purposes of sec_108 the issue_price is determined by applying sec_1273 and sec_1274 for purposes of determining issue_price sec_1273 is applied by reducing the stated redemption price of any instrument by the portion of the stated redemption price that is treated as interest where neither the new nor the old indebtedness is publicly traded and sec_1274 does not apply the issue_price of a debt_instrument issued for property for purposes of determining whether there is original_issue_discount is its stated redemption value at maturity sec_1273 to the extent that a debtor_corporation does not fully satisfy the debt with new debt it will generally recognize income even if the new debt and the cancelled debt constitute securities within the meaning of sec_354 sec_355 or sec_356 and the exchange qualifies for nonrecognition treatment under one of these sections b use of debtor corporation’s stock to discharge debt a solvent corporate debtor does not realize taxable cancellation_of_indebtedness_income on the issuance of stock in exchange for its debt obligation unless there is a difference between the amount of debt discharged and the value of the stock for transfers occurring after date in determining the amount of cancellation_of_indebtedness_income upon the exchange of qualified_stock for debt debt will be treated as having been satisfied with money equal to the fair_market_value of the stock sec_108 if a debtor exchanges appreciated_property to cancel debt the debtor is generally subject_to gain_or_loss recognition under sec_1001 however sec_1032 provides an exception to the general recognition rule where a corporation receives money or other_property in exchange for its own stock c taxpayer’s use of debt and stock to discharge debt tl-n-3608-00 on date of year taxpayer owed parent amount of principal and amount of accrued but unpaid interest on the old note on this date parent contributed this note to taxpayer in exchange for a new note with a face_amount of amount bearing the same interest terms as the old note and a deemed issuance of common_stock of taxpayer if the service accepts that there was a deemed issuance of stock of taxpayer with a fair_market_value equal to the outstanding balance of the old note taking into account the issuance of the new note the old note is repaid in full and thus there is no cancellation_of_indebtedness_income if the service does not respect the deemed issuance of stock however there would be cancellation_of_indebtedness_income to the extend of the difference between the amount of the new note amount and the old note amount sec_1 and parent’s transfer of the old note to taxpayer in exchange for the new note and the deemed issuance of stock of taxpayer qualifies as a nonrecognition exchange under sec_368 the definition of a reorganization under sec_368 includes a recapitalization which refers to the readjustment of the financial structure of a single corporation a recapitalization and therefore a reorganization takes place if a corporation with dollar_figure par_value of bonds outstanding instead of paying them off in cash discharges them by issuing preferred shares to the bondholders sec_1_368-2 the transaction would similarly qualify as a recapitalization if common_stock were issued for the bonds or if the instrument given up were debentures long-term notes or other_securities bittker and eustice federal income_taxation of corporations and shareholders 6th ed at p a hereinafter bittker in addition an exchange of debt of a corporation for debt of the same corporation qualifies as a recapitalization pursuant to sec_368 although sec_368 does not require that the exchanged debt qualify as a security the operative nonrecognition_provision for the debtholder in a sec_368 transaction sec_354 does under sec_354 both the old debt and new debt must be securities the term securities lacks a precise definition the analysis is based on facts and circumstances with term-to-maturity generally considered the most important element debt with a term of five years or more is generally a security debt with a shorter term may not be see generally bittker at p in an exchange of old securities for new securities where the principal_amount of the securities received exceeds the principal_amount of those securities surrendered the fair_market_value of the excess_amount is taxable boot under sec_354 and sec_356 sec_1_356-3 exs and thus under sec_356 and sec_356 the taxpayer eg parent if it were a u s taxpayer would realize gain to the extent of boot the gain would generally be capital_gain if the securities are capital assets in the hands of the taxpayer since tl-n-3608-00 the transaction would not have the effect of a distribution of a dividend the term principal_amount as used in sec_356 does not necessarily refer to the face_amount of the securities but rather to the amounts that are treated as principal by the tax law for interest_income and deduction purposes ie the issue_price of the new debt and the adjusted_issue_price of the old debt id at p b if the excess principal_amount is a method of discharging arrears in interest on the security the security holder’s gain is taxable separately as ordinary interest_income sec_1032 generally provides that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation here parent’s exchange of the old note for a new note and the deemed issuance of taxpayer’s stock qualifies as a reorganization pursuant to sec_368 the principles of sec_368 sec_354 and sec_356 as discussed above would apply to parent if parent were a u s taxpayer assuming parent has no u s trade_or_business or permanent_establishment it would not be subject_to u s tax on any capital_gain under domestic law as well as the treaty as to taxpayer to the extent that there is no cancellation_of_indebtedness_income in connection with the sec_368 reorganization see discussion above in part b c taxpayer does not recognize gain on the exchange in addition pursuant to sec_1032 taxpayer recognizes no gain_or_loss to the extent that it receives the old note in exchange for taxpayer stock case development hazards and other considerations tl-n-3608-00 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by john staples associate chief_counsel international jeffrey dorfman chief branch office of associate chief_counsel international
